Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-25 and 46-48 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindoff et al. (US 2014/0112254; hereinafter Lindoff).
Regarding claim 24, Lindoff shows a method (Figures 9-10 shows a method performed in part by a UE.) in a terminal device, comprising: 
receiving a Random Access Channel (RACH) Occasion configuration from a network device (Figures 9-10; Par. 0170, 0173, 0209; noted UE receives RACH and ABS RACH parameters (also disclosed as first and second random access (RA) transmission configuration) from a network node.), 

transmitting a RACH preamble according to the RACH Occasion configuration (Figures 9-10; Par. 0170, 0173, 0209-0211; noted selecting one of the first and second RA transmission configurations.  Transmitting a RA preamble in accordance with the selected RA transmission configuration. The RA preamble may be transmitted to the radio network node.).
Regarding claim 25, Lindoff shows wherein the second set of time resources are at least partly different from the first set of time resources in time domain (Figure 8b; noted time resources of RACH 801 and ABS RACH 804 are different), or 
the second set of frequency resources are at least partly different from the first set of frequency resources in frequency domain (Figure 8b; noted frequency resources of RACH 801 and ABS RACH 804 are different), or 

Regarding claim 46, Lindoff shows a terminal device (Figure 13a shows a wireless device.), comprising: 
a processor; and a memory comprising instructions which, when executed by the processor cause the terminal device to perform operations (Figure 13a; Par. 0279; noted instructions stored in memory and executed by a processor to perform the methods of Figures 9-10.) to: 
receive a Random Access Channel (RACH) Occasion configuration from a network device (Figures 9-10; Par. 0170, 0173, 0209; noted UE receives RACH and ABS RACH parameters (also disclosed as first and second random access (RA) transmission configuration) from a network node.), 
the RACH Occasion configuration comprises a first time resource indication identifying at least a first set of time resources in which the terminal device is allowed to transmit a RACH preamble according to a first random access procedure, a first frequency resource indication identifying at least a first set of frequency resources in which the terminal device is allowed to transmit the RACH preamble according to the first random access procedure, a second time resource indication identifying at least a second set of time resources in which the terminal device is allowed to transmit a RACH preamble according to a second random access procedure, and a second frequency resource indication identifying at least a second set of frequency resources in which the terminal device is allowed to transmit the RACH preamble according to 
transmit a RACH preamble according to the RACH Occasion configuration (Figures 9-10; Par. 0170, 0173, 0209-0211; noted selecting one of the first and second RA transmission configurations.  Transmitting a RA preamble in accordance with the selected RA transmission configuration. The RA preamble may be transmitted to the radio network node.).
Regarding claim 47, Lindoff shows a non-transitory computer readable storage medium having computer program instructions stored thereon, the computer program instructions, when executed by a processor in a terminal device, are capable of causing the terminal device to perform operations (Figure 13a; Par. 0279; noted UE to include instructions stored in memory and executed by a processor to perform the methods of Figures 9-10.)comprising: 
receiving a Random Access Channel (RACH) Occasion configuration from a network device (Figures 9-10; Par. 0170, 0173, 0209; noted UE receives RACH and ABS RACH parameters (also disclosed as first and second random access (RA) transmission configuration) from a network node.), 
the RACH Occasion configuration comprises a first time resource indication identifying at least a first set of time resources in which the terminal device is allowed to transmit a RACH preamble according to a first random access procedure, a first frequency resource indication identifying at least a first set of frequency resources in which the terminal device is allowed to transmit the RACH preamble according to the first random access procedure, a second time resource indication identifying at least a second set of time resources in which the terminal 
transmitting a RACH preamble according to the RACH Occasion configuration (Figures 9-10; Par. 0170, 0173, 0209-0211; noted selecting one of the first and second RA transmission configurations.  Transmitting a RA preamble in accordance with the selected RA transmission configuration. The RA preamble may be transmitted to the radio network node.).
Regarding claim 48, this claim is rejected based on the reasoning presented in the rejection of claim 25.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 26-28, 31, 39, 41-42, 49-52 and 57-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff in view of Kim et al. (US 2019/0150190; hereinafter Kim).
Regarding claim 26, Lindoff shows all of the elements except wherein the first and second time resource indications are configured so that the second time resource indication identifies a part in a RACH configuration table, and the first time resource indication identifies a different part in the RACH configuration table.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim.  Specifically, Kim shows wherein the first and second time resource indications are configured so that the second time resource indication identifies a part in a RACH configuration table, and the first time resource indication identifies a different part in the RACH configuration table (Par. 0201-0206; Table 8; noted a plurality of slot patterns within a specific time interval in which RACH resources can be included is determined on the basis of RACH msg 1 subcarrier spacing.  Table 8 indicates the slot pattern configuration index with respect to at least the preamble format and the subframe/slot number.)
In view of the above, having the system of Lindoff, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of Lindoff as taught by Kim, in order to provide motivation to perform an efficient initial access procedure by mapping resources for random access channels to 
Regarding claim 27, modified Lindoff shows wherein the part comprises rows, or columns, or both rows and columns in the RACH configuration table (Kim: Table 8).
Regarding claim 28, modified Lindoff shows wherein an existing RACH configuration table configured for the first random access procedure is reused or modified as the RACH configuration table (Kim: Table 8 indicates the different slot pattern configuration index that relates to the different preamble formats and different subframe/slot numbers used for the RACH configuration selected.).
Regarding claim 31, Lindoff shows all of the elements except wherein the second frequency resource indication comprises a parameter defining a number of RACH occasions that are frequency division multiplexed in at least one time resource.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim.  Specifically, Kim shows wherein the second frequency resource indication comprises a parameter defining a number of RACH occasions that are frequency division multiplexed in at least one time resource (Par. 0290-0294; noted when Ns is the number of SS blocks, the following information needs to be signaled: Nf-The number of RACH resources which are frequency-division-multiplexed at a time; Nfc-The number of RACH preambles which can be used in one frequency resource; Nfs:-The number of frequency resources that can be associated with one SS block; and Nc-The number of RACH preambles allocated per SS block.).
In view of the above, having the system of Lindoff, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed 
Regarding claim 39, Lindoff shows all of the elements except receiving, from the network device, a Random Access Response (RAR) including an indication that identifies resources in which the terminal device is allowed to transmit PUSCH data, wherein the network device determines that the RACH preamble is associated with the first random access procedure; and transmitting the PUSCH data in the identified resources.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim.  Specifically, Kim shows receiving, from the network device, a Random Access Response (RAR) including an indication that identifies resources in which the terminal device is allowed to transmit PUSCH data, wherein the network device determines that the RACH preamble is associated with the first random access procedure (Figures 25-26; Par. 0273; noted each RACH resource in a RACH resource block may have a unique configuration. In this case, RACH resources may have different generation frequencies and periods and each RACH resource may be connected to a specific SS block CSI-RS or downlink beam direction. When there is such a connection relation, information about the connection is also provided to UEs. FIG. 22 illustrates a configuration per RACH resource in a RACH resource block. Slot indices which may be reserved for RACH resources in a specific RACH resource period may be defined in the standard document, and different configuration numbers may be allocated according to RACH resource generation frequency as illustrated in FIG. 25. The network/gNB may signal a 
In view of the above, having the system of Lindoff, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of Lindoff as taught by Kim, in order to provide motivation to perform an efficient initial access procedure by mapping resources for random access channels to synchronization signal blocks and transmitting/receiving other signals through resources for random access channels which are not mapped to synchronization signal blocks (Par. 0018 of Kim).
Regarding claim 41, Lindoff shows all of the elements except determining whether an upcoming time resource is in the first set of time resource or the second set of time resource; and transmitting a RACH preamble according to the first random access procedure if the upcoming time resource is in the first set of time resource and according to the second random access procedure if the upcoming time resource is in the second set of time resource.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim.  Specifically, Kim shows determining whether an upcoming time resource is in the first set of time resource or the second set of time resource; and transmitting a RACH preamble according to the first random access procedure if the upcoming time resource is in the 
In view of the above, having the system of Lindoff, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of Lindoff as taught by Kim, in order to provide motivation to perform an efficient initial access procedure by mapping resources for random access channels to synchronization signal blocks and transmitting/receiving other signals through resources for random access channels which are not mapped to synchronization signal blocks (Par. 0018 of Kim).
Regarding claim 42, Lindoff shows all of the elements except receiving a Random Access Response (RAR) from the network device after a RACH preamble and PUSCH data are transmitted according to the second random access procedure or only a RACH preamble is transmitted according to the second access procedure, wherein the network device determines 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim.  Specifically, Kim shows receiving a Random Access Response (RAR) from the network device after a RACH preamble and PUSCH data are transmitted according to the second random access procedure (Figures 25-26; Par. 0055; noted the UE may transmit a preamble through a physical random access channel (PRACH) and receive a response message to the preamble through a PDCCH and a PDSCH. After performing the aforementioned procedures, the UE may perform PDCCH/PDSCH reception and PUSCH/PUCCH transmission as a normal UL/DL transmission procedure.)
or 
only a RACH preamble is transmitted according to the second access procedure, wherein the network device determines that the RACH preamble is associated with the second random access procedure but no PUSCH data being received or correctly decoded.
In view of the above, having the system of Lindoff, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of Lindoff as taught by Kim, in order to provide motivation to perform an efficient initial access procedure by mapping resources for random access channels to synchronization signal blocks and transmitting/receiving other signals through resources for random access channels which are not mapped to synchronization signal blocks (Par. 0018 of Kim).

Regarding claims 49, 50, 51, 52, 57, 58 and 59, these claims are rejected based on the same reasoning as presented in the rejection of claims 26, 27, 28, 31, 39, 41 and 42, respectively.

Claims 33-34 and 53-54  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff in view of Svedman (US 2020/0344815; hereinafter Svedman).
Regarding claim 33, Lindoff shows all of the elements including the first and second time/frequency indications and associated subsets, as discussed above.  Lindoff does not specifically show wherein the second time resource indication and the second frequency resource indication indicates that the second set of time resources is a subset of the first set of time resources in time domain and the second set of frequency resources is a subset of the first set of frequency resources in frequency domain.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Svedman.  Specifically, Svedman shows wherein the second time resource indication and the second frequency resource indication indicates that the second set of time resources is a subset of the first set of time resources in time domain and the second set of frequency resources is a subset of the first set of frequency resources in frequency domain (Par. 0031-0032; noted in some embodiments, a subset of PRACH resources may be a subset of a set of PRACH resources that are configured using a PRACH resource configuration. For example, such a configuration of a set of PRACH resources can be done via a PRACH configuration index (e.g. called prach-ConfigurationIndex or PRACHConfigurationIndex in the specification), as in LTE and NR.).
In view of the above, having the system of Lindoff, then given the well-established teaching of Svedman, it would have been obvious before the effective filing date of the claimed 
Regarding claim 34, modified Lindoff shows in response to determining a time-frequency resource within the second set of time resources and the second set of frequency resources to be used for transmitting a RACH preamble according to the second random access procedure is within the first set of time resources and within the first set of frequency resources (Svedman: Par. 0031-0032; noted in some embodiments, a subset of PRACH resources may be a subset of a set of PRACH resources that are configured using a PRACH resource configuration. For example, such a configuration of a set of PRACH resources can be done via a PRACH configuration index (e.g. called prach-ConfigurationIndex or PRACHConfigurationIndex in the specification), as in LTE and NR.), transmitting a RACH preamble in the time-frequency resource according to the first random access procedure (Lindoff: Figures 9-10; Par. 0170, 0173, 0209-0211; noted selecting one of the first and second RA transmission configurations.  Transmitting a RA preamble in accordance with the selected RA transmission configuration. The RA preamble may be transmitted to the radio network node.).
Regarding claims 53 and 54, these claims are rejected based on the same reasoning as presented in the rejection of claims 33 and 34, respectively.




Claims 35 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff in view of Svedman and Kim.
Regarding claim 35, modified Lindoff shows all of the elements except wherein the second time resource indication and the second frequency resource indication further indicates an association period.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim.  Specifically, Kim shows wherein the second time resource indication and the second frequency resource indication further indicates an association period (Par. 0172-0176; noted information about RACH time resources among RACH resource allocation information transmitted from a network/gNB to UEs may include the following: 1) An associated SS block index; 2) The position of a RACH slot from an SS block; 3) A RACH slot period represented by a multiple of an SS block period or a function of the SS block period and 4) An offset value for indicating a correct position without ambiguity when a RACH slot period with respect to an SS block period is greater than 1. Here, the offset value is set on the basis of subframe number 0.).
In view of the above, having the system of Lindoff, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of Lindoff as taught by Kim, in order to provide motivation to perform an efficient initial access procedure by mapping resources for random access channels to synchronization signal blocks and transmitting/receiving other signals through resources for random access channels which are not mapped to synchronization signal blocks (Par. 0018 of Kim).
Regarding claim 55, .
Claims 45 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff in view of You (US 2021/0136814; hereinafter You).
Regarding claim 45, Lindoff shows all of the elements including the first and second random access procedure, as discussed above.  Lindoff does not specifically show wherein the first random access procedure is a four-step random access procedure, and the second random access procedure is a two-step random access procedure, wherein in two-step random access procedure, the terminal device transmits message A including RACH preamble and PUSCH data.
However, the above-mentioned claim limitations are well-established in the art as evidenced by You.  Specifically, You shows wherein the first random access procedure is a four-step random access procedure, and the second random access procedure is a two-step random access procedure, wherein in two-step random access procedure, the terminal device transmits message A including RACH preamble and PUSCH data (Figure 2 shows a 4-step RACH procedure; Figure 3 shows a 2-step RACH procedure; Par. 0051-0052; noted in step 1, a terminal device sends a preamble (i.e., a preamble sequence) and other information to a base station through MSG1.  Here, other information may also be referred to as uplink data, which is sent through a Physical Uplink Shared Channel (PUSCH), e.g., terminal device-specific temporary identity information and MSG3.).
In view of the above, having the system of Lindoff, then given the well-established teaching of You, it would have been obvious before the effective filing date of the claimed invention to modify the system of Lindoff as taught by You, in order to provide motivation to satisfy flexibility of pre-configuration of resources, but also to save overhead for pre-configuration of resources (Par. 0021 of You).
Regarding claim 60, this claim is rejected based on the same reasoning as presented in the rejection of claim 45.

Allowable Subject Matter
Claims 38 and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner submits that none of the prior art references cited and/or applied in this action teaches the claimed subject matter as specifically presented in the above claims.  Examiner submits that the allowance of this application is based on an examination wherein the claim limitations listed in the above claims were not taken alone but in view of the scope of the claim(s) as a whole including any proceeding and/or preceding claim limitation(s) present within the claims and by their respective dependencies on other claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200314917 A1 – related to access procedures to establish communication between devices.
US 20200305202 A1 - relates generally to wireless communications, and more specifically to techniques related to random access channel (RACH) operation.
US 20190223228 A1 - relates to a method for transmitting and receiving a physical random access channel (PRACH) and an apparatus therefor, and more particularly, to a method for acquiring information about a PRACH occasion and a PRACH slot through a PRACH configuration and transmitting/receiving a PRACH based on the information and an apparatus therefor.
US 20180167979 A1 - relates to random access channel procedures of multi-beam operation in wireless communication systems.
US 20170006637 A1 - relates to a method for creating a PRACH (Physical Random-Access Channel) preamble that is used at an uplink transmission from a user terminal to a node in a wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413